IN THE
                         TENTH COURT OF APPEALS



                                No. 10-20-00328-CV

                       IN RE JEREMY SHANE MORLEY


                               Original Proceeding


                           From the 12th District Court
                              Walker County, Texas
                            Trial Court No. D1815048


                          MEMORANDUM OPINION


      On December 15, 2020, relator, Jeremy Shane Morley, filed a petition for writ of

mandamus in this Court seeking to compel the respondent, the Honorable Donald

Kraemer, former Judge of the 12th District Court in Walker County, Texas, to render

judgment in this divorce proceeding and suit for partition before the respondent retired

from public office.   On December 17, 2020, we requested a response to relator’s

mandamus petition. We did not receive a response.
       However, through an informal inquiry with Walker County District Clerk’s Office,

we have learned that the respondent ruled in this divorce proceeding and suit for

partition on December 31, 2020, respondent’s last day as judge of the 12th District Court.

Because the trial court has now granted all of the relief requested by relator, a justiciable

controversy no longer exists. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex.

2005) (orig. proceeding) (“A case becomes moot if a controversy ceases to exist between

the parties at any stage of the legal proceedings.”); State Bar of Tex. v. Gomez, 891 S.W.2d

243, 245 (Tex. 1994) (orig. proceeding) (stating that for a controversy to be justiciable,

there must be a real controversy between the parties that will be actually resolves by the

judicial relief sought); see also Dow Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995)

(noting that the court will not issue mandamus relief if it would be useless or unavailing).

Accordingly, we dismiss relator’s petition for writ of mandamus as moot.




                                                  JOHN E. NEILL
                                                  Justice

Before Chief Justice Gray,
       Justice Neill,
       and Justice Johnson
Dismissed
Opinion delivered and filed February 3, 2021
[OT06]




In re Morley                                                                           Page 2